EXHIBIT 10.23

 

First Amendment to Bardstown Road Lease

Dated 8-1-2008

 

This First Amendment to Lease dated this 31st day of January, 2018 shall amend
the terms of the lease dated August 1, 2008 (“Lease”), by and between
Jaytee-Bardstown, LLC, a Kentucky Limited Liability Company f/k/a Jaytee
Properties Limited Partnership, a Kentucky Limited Partnership (“Landlord”) and
Republic Bank & Trust Company (“Tenant”).

 

Landlord and Tenant agree that the terms of the Lease shall be amended to extend
the Lease Term and to modify the Rent payable by Tenant during the extended
Term.

 

WHEREAS, the parties hereto desire and agree to amend the Lease to extend the
term of the Lease to August 1, 2028, and

 

WHEREAS, the parties hereto desire and agree to amend the Lease to modify the
Rent payable by Tenant during the extended Term, and

 

WHEREAS, the parties hereto desire and agree to amend the Lease as heretofore
set forth,

 

NOW THEREFORE, it is agreed that the ARTICLE II. TERM shall be amended to
provide for a termination date of August 1, 2028, and

 

IT IS FURTHER agreed that the ARTICLE III. RENT and OPERATING EXPENSES shall be
amended to provide that, effective August 1, 2018, Tenant shall pay Landlord
Rent for the Premises in the amount of $17.50 per rentable square foot for a
total sum of Seven Thousand Six Hundred Twelve Dollars and Fifty Cents
($7,612.50) per month. 

 

All other terms, conditions, and provisions of the Lease shall remain unchanged
and incorporated by reference under this First Amendment to Lease. If there
shall be any conflict between the original Lease and this First Amendment to
Lease, this First Amendment to Lease shall control.

 

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound hereby,
have caused this First Amendment to Lease to be executed by their duly
authorized officers as of the day and year first set forth above. 

 

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

JAYTEE-BARDSTOWN, LLC

 

 

By: Jaytee Properties Limited Partnership, Sole Member)

By: /s/ Kevin Sipes          

 

By: /s/ Steven E. Trager          

Kevin Sipes

 

Steven E. Trager

 

 

 

 



--------------------------------------------------------------------------------